828 F.2d 5
Victor ARGUELLES-VASQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7697.
United States Court of Appeals,Ninth Circuit.
Sept. 16, 1987.

Carlos Vellanoweth, Los Angeles, Cal., for petitioner.
Evelyn Matteucci, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Prior report:  9th Cir., 820 F.2d 1112.
Before BROWNING, Chief Judge, GOODWIN, PREGERSON, ALARCON, POOLE, CANBY, NORRIS, REINHARDT, BEEZER, HALL, and NOONAN, Circuit Judges.

ORDER

1
The stay in this case shall continue until further order of the court.  The parties shall submit written statements on November 1, 1987, or within ten days of the grant or denial of petitioner's application for legalization, whichever occurs first, addressing whether the stay should at that time continue.